Citation Nr: 1544412	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran's tinnitus and bilateral hearing loss are causally related to his history of in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA has established certain rules and presumptions for chronic diseases.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R.            §§ 3.307(a)(3), 3.309(a).

Tinnitus is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an "organic disease[] of the nervous system").  Sensorineural hearing loss is a chronic disease, as it is considered to be an organic disease of the nervous system.  38 C.F.R. § 3.309(a), Walker, 708 F.3d at 1338.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 
at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Here, the Veteran states that he has experienced tinnitus since his exposure to traumatic noise during service.  Specifically, the Veteran reports that his tinnitus was caused by teaching combat classes and providing demonstrations with explosives.  Furthermore, the Veteran was in the infantry and was exposed without hearing protection to small arms, machine guns, artillery, rockets, explosives, and helicopters.  Moreover, the Veteran indicates that he was not exposed to traumatic noise after service.  Notice of Disagreement (April 2012).

Medical records showing current diagnoses of bilateral sensorineural hearing loss and tinnitus and credible lay evidence of exposure to loud noise during service are sufficient evidence of current disabilities and an in-service injury.  See 38 C.F.R. § 3.385; VA Examination (January 2012); Private Audiologist Examination (April 2012); Notice of Disagreement (April 2012); Disability Benefits Questionnaire (February 2014).  Accordingly, this case turns on whether the current disabilities are related to exposure to loud noise during service.

Service treatment records (STRs) reveal shifts in the Veteran's hearing acuity thresholds throughout service.  See STRs (March 1968 enlistment examination report, August 1968 flight examination report , and February 1971 separation examination report).

The Board finds that the Veteran is competent to report symptoms of tinnitus since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Additionally, the Board finds that the Veteran's reports are credible in light of their rationality, consistency, and the manner in which they hang together with other evidence.  See Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).  Specifically, the Veteran's report of loud noise exposure is consistent with his infantry service, and his report of hearing problems since service is consistent with STRs showing shifts in hearing acuity thresholds throughout service.

In January 2012, a VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner also indicated that the Veteran's tinnitus was at least as likely as not a symptom associated with the hearing loss.  However, the examiner opined that the Veteran's hearing loss and tinnitus were not related to service.  The examiner stated that because the Veteran's entrance and separation audiograms revealed normal hearing bilaterally, it was less likely as not that any permanent hearing loss and tinnitus are connected with service.  Nevertheless, the same examiner opined in a report dated January 2014 that "[a]s the [C]ourt has conceded such a connection, I also concede that it is as least as likely as not that his current hearing loss and tinnitus are a result of his military noise exposure."

In April 2012, a private audiologist opined that the Veteran's hearing loss was suggestive of noise trauma and was more likely than not the result of significant noise trauma experienced during service.

In February 2014, a VA contract examiner opined that because the Veteran's entrance and separation hearing acuity thresholds were within normal limits, the Veteran's current bilateral hearing loss and tinnitus were less likely than not related to military noise exposure.  

The Board finds that the VA contract examiner's February 2014 opinion and the VA examiner's January 2012 opinion are both inadequate.  First, the examiners failed to take into account the Veteran's lay statements of tinnitus since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that an examiner must consider whether lay statements present sufficient evidence of the etiology of the veteran's disability such that the claim at service connection could be proven) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006)).  Second, the examiners reported that enlistment and separation audiograms were within normal limits; however, a comparison of enlistment, progress, and separation examinations reveal shifts in most of the acuity thresholds.  An examiner may consider and directly address any shifts of acuity thresholds found in the service treatment records even if the shifts do not amount to a hearing loss disability under 38 C.F.R. § 3.385.  Hensley, 5 Vet. App. at 157.  Accordingly, the examiners' medical opinions are flawed because they did not address the shifts of acuity thresholds.  For these reasons, the examiners' opinions regarding the relationship of the Veteran's current hearing loss and tinnitus to service are afforded little probative value.

Furthermore, the Board finds that the VA examiner's January 2014 opinion is inadequate because it is based on legal theory rather than clinical data and it does not address the in-service acuity threshold shifts.  Cf. Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Therefore, the examiner's opinion is afforded little probative value.

The private audiologist's April 2012 opinion is adequate.  Although the examination report is not extensively detailed, the report is adequate because it sufficiently informs the Board of the medical expert's judgment and essential rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  That is, the examiner explained that the pattern of the Veteran's hearing loss is suggestive of noise induced hearing loss and since the Veteran only experienced traumatic noise in service, his hearing loss is likely related to service.  The Board affords great probative value to the private audiologist's opinion.

The Board concludes that the preponderance of the evidence supports a finding that the criteria for service connection for tinnitus and bilateral hearing loss are met.  The Veteran's statements and the private audiologist's opinion are probative evidence to support a nexus between his current bilateral hearing loss and tinnitus and his in-service loud noise exposure.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


